Citation Nr: 0003509	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-08 545A	)	DATE
	)
	)


THE ISSUE

Whether a February 1998 decision of the Board of Veterans' 
Appeals denying service connection for hearing loss and a 
chronic lung disorder should be revised or reversed on the 
grounds of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Frank "Pete" W. Hatfield


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the 
Board) on a motion by the moving party alleging clear and 
unmistakable error in a Board decision issued in February 
1998.


FINDINGS OF FACT

1.  In a February 1998 final decision, the Board denied 
service connection for hearing loss and a chronic lung 
disorder.

2.  The pleadings submitted by the moving party alleging 
clear and unmistakable error in the February 1998 Board 
decision do not clearly and specifically set forth why the 
result in the decision would have been manifestly different 
but for the alleged error.


CONCLUSION OF LAW

The Board's February 1998 decision was not clearly and 
unmistakably erroneous for failing to award service 
connection for hearing loss and a chronic lung disorder.  38 
U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1403(a) & 
(c), 20.1404(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 1999).  Review to determine whether clear and 
unmistakable error exists in a case may be instituted by the 
Board on its own motion, or upon request of a claimant at any 
time after the decision is made.  38 U.S.C.A. § 7111(c) and 
(d).  A request for revision is to be submitted directly to 
the Board and decided by the Board on the merits, 38 U.S.C.A. 
§ 7111(e), and a claim filed with the Secretary requesting 
such reversal or revision is to be considered a request to 
the Board, 38 U.S.C.A. § 7111(f).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411 (1999).  According to the regulations, clear 
and unmistakable error is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a) (emphasis added).  
Generally, clear and unmistakable error is present when 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were ignored or incorrectly 
applied.  Id.  Review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when the decision was made.  38 C.F.R. 
§ 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (emphasis added).  
Examples of situations that are not clear and unmistakable 
include: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In addition to the above, a motion for clear and unmistakable 
error in a Board decision must satisfy specific pleading 
requirements, and if it does not, the motion must be denied.  
38 C.F.R. § 20.1404(b).  The motion must set forth clearly 
and specifically the alleged error, or errors, of fact or law 
in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Id. (emphasis added).  
Non-specific allegations of failure to follow regulations, 
failure to give due process, and other general, non-specific 
allegations of error are examples of allegations that will 
not meet the pleading requirements necessary to file a motion 
for clear and unmistakable error in a Board decision.  Id.

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of clear and unmistakable 
error that the United States Court of Appeals for Veterans 
Claims (the Court) has defined for claims of clear and 
unmistakable error in rating decisions.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Damrel v. Brown, 
6 Vet. App. 242 (1994). Fugo v. Brown, 6 Vet. App. 40 (1993), 
en banc review denied, 6 Vet. App. 162 (1994); Luallen v. 
Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 
377 (1994); see also Crippen v. Brown, 9 Vet. App. 412 (1996) 
and Berger v. Brown, 10 Vet. App. 166 (1997).  On this point, 
it should be noted that Congress intended that VA adopt the 
Court's interpretation of the term "clear and unmistakable 
error."  The notice of proposed rulemaking, 63 Fed. Reg. 
27534, 27536 (1998), reflects that the sponsor of the bill 
that became the law specifically noted that the bill would 
"not alter the standard for evaluation of claims of [clear 
and unmistakable error]."  143 Cong. Rec. 1567, 1568 (daily 
ed. April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 
1090, in connection with House passage).  The Board may 
therefore rely on the well-established precedent of the Court 
on what exactly constitutes a valid claim of clear and 
unmistakable error, such as is set forth in Russell, Damrel, 
Fugo, all supra.

In pleadings prepared by the moving party in May 1998 and 
June 1999 it was asserted that clear and unmistakable error 
was committed by the Board in its decision of February 1998 
denying service connection for hearing loss and a chronic 
lung disorder.  With respect to hearing loss, his pleadings 
reflect his belief that the claim was denied on the incorrect 
factual grounds of whether the moving party flew in a combat 
airplane during service.  The moving party asserted that he 
had flown in such a craft during service.  He also alleged 
that as a boxer in service, he was hit in the ear during a 
boxing match and treated in a sick bay in 1944.  He alleged 
as well that a pharmacist mate diagnosed him with scarring in 
the ear drum while on aboard the Queen Mary during service.  
With regard to the lung disorder, the moving party alleged 
that he was admitted to a VA medical facility in December 
1947 at which time he was diagnosed with bronchial asthma.  
He alleged that he was in the active reserves at that time 
and therefore, the condition should be service connected.  He 
also alleged that he was treated at a VA medical facility in 
Norfolk, Virginia in February and November 1944 for both 
hearing and breathing problems, but that he could not 
medically prove this because VA held his records.  He also 
alleged that error was committed because he was treating for 
breathing problems in 1944.

In its decision of February 1998, the Board denied 
entitlement to service connection for hearing loss on the 
basis that the claim was not well grounded.  The Board found 
no evidence, lay or medical, showing treatment or diagnosis 
of hearing loss in service, and no competent medical evidence 
of record showing a nexus between the moving party's current 
hearing loss and any disease or injury treated in service.  
The moving party's service medical records for his period of 
active duty (from January 1943 to October 1945) were reviewed 
by the Board in February 1998, and it was not shown that any 
of these records were lost or missing.  Moreover, while 
records before the Board in February 1998 showed that he 
served in the Naval Reserves, there was no evidence verifying 
additional periods of active duty after October 1945.  The 
Board denied the chronic lung disorder (bronchial asthma) on 
the grounds that a chronic disability related thereto was not 
shown in service or until two years thereafter when he was 
hospitalized at a VA medical facility in September 1947.  
Although he then reported a history of hay fever in service 
that had progressively worsened, the Board found no medical-
nexus evidence showing a relationship between the September 
1947 diagnosis of bronchial asthma and any disease or injury 
treated during service.  Regarding the hey fever history, the 
Board noted that such a history was not documented in the 
service medical records.  In examining this evidence, the 
Board concluded that notwithstanding the moving party's 
contentions, hearing testimony and several letters he wrote 
to his wife during active duty, as well as the lay assertions 
of a retired colonel a statement in support of the claim, a 
preponderance of the evidence was against the claim for 
service connection for a chronic lung disorder.

On the basis of the arguments advanced in the pleadings cited 
above, the Board concludes that its decision of February 1998 
was not clearly and unmistakably erroneous.  As stated by the 
Court and adopted in the regulations governing motions 
alleging clear and unmistakable error in prior Board 
decisions, for such error to exist, the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)); 38 C.F.R. §§ 20.1403(a) & (c), 20.1404(b) (1999).  
On this point, the Board must emphasize that the Court has 
consistently stressed the rigorous nature of the concept of 
clear and unmistakable.  See Fugo, supra, 6 Vet. App. at 43, 
44 ("[i]t must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error'" and, there is "presumption of validity to 
otherwise final decisions" and the "presumption is even 
stronger" when such cases are collaterally attacked on the 
basis of error) and Luallen v. Brown, 8 Vet. App. 92, 95 
(1995) (a disagreement with how the Board evaluated the facts 
is inadequate to raise the claim of clear and unmistakable 
error).

In this case, the Board finds that the moving party has 
failed to set forth persuasive reasons why the Board decision 
of February 1998 was clearly and unmistakably erroneous to 
the extent that, had the alleged errors not been committed, 
the outcome in the case would have been manifestly different.  
Fugo, 6 Vet. App. at 44.  The moving party's pleadings 
essentially reflect no more than disagreement as to how the 
facts were weighed or evaluated, which as stated above, does 
not amount to a valid claim of clear and unmistakable error.  
38 C.F.R. § 20.1403(d)(3) (1999).  Based on a careful read of 
his pleadings, the Board is unable to discern any "clearly 
and specifically set forth" allegations as to how the 
Board's decision contained any error that would compel the 
conclusion, to which reasonable minds could not differ, that 
the result in the decision would have been manifestly 
different but for the alleged error.  As detailed above, the 
Board denied the hearing loss and lung disorder claims 
essentially on the basis that there was no evidence of 
treatment or diagnosis for either condition shown in service, 
and because there was no medical-nexus evidence showing a 
link between the treatment and diagnosis of hearing loss and 
bronchial asthma after service and any disease or injury 
treated in service.  The moving party makes a number of 
statements in his pleadings regarding alleged difficulties in 
diagnosing breathing disorders, but as it is not shown that 
he is competent to render opinions on such matters, such 
pleadings of error are without merit for purposes of a valid 
claim of clear and unmistakable error.  The arguments 
regarding the relationship between alleged in-service hearing 
loss and whether the moving party flew in an airplane are 
immaterial as it does not appear that such a finding was 
deemed relevant by the Board in February 1998; rather, the 
Board found the claim not well grounded because there was no 
in-service evidence of hearing loss or any medical-nexus 
evidence showing a link between hearing loss diagnosed years 
after service and any injury or disease treated in service.  
In any event, as stated above, the Board can ascertain 
nothing of any substance in the moving party's pleadings 
setting forth persuasive reasons why the claims should have 
been allowed.

The caselaw of the Court and the regulations cited above are 
clear on the point that allegations of clear and unmistakable 
error must be supported by specific allegations of error in 
fact or law in the Board decision, and if it is not 
absolutely clear that a different result would have ensued 
but for the error, the error complained of cannot be clear 
and unmistakable.  A careful read of the allegations of error 
advanced by the moving party herein lack these pleading 
requirements.  Instead, his allegations represent, at best, 
expressions of disagreement with how the Board weighed or 
evaluated the evidence in its decision of February 1998, 
which as stated above, is not the "very specific and rare" 
kind of error that constitutes clear and unmistakable error.  
38 C.F.R. § 20.1403(a) & (d)(3) (1999).

Accordingly, the Board concludes that the moving party has 
failed to set forth clearly and specifically a legal or 
factual basis to support a reason why the result in the 
February 1998 Board decision would have been manifestly 
different but for the alleged errors.  38 C.F.R. 
§§ 20.1403(a), 20.1404(b) (1999).


ORDER

The motion alleging clear and unmistakable error in the 
Board's February 1998 decision is denied.



		
	A. BRYANT
Member, Board of Veterans' Appeals


 


